In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0687V
                                          UNPUBLISHED


    ELIZABETH BROWN,                                            Chief Special Master Corcoran

                         Petitioner,
    v.                                                          Filed: July 21, 2022

    SECRETARY OF HEALTH AND                                     Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                             Stipulation on Damages; Influenza
                                                                (Flu); Shoulder Injury Related to
                         Respondent.                            Vaccine Administration (SIRVA).


Leigh Finfer, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Dhairya Divyakant Jani, U.S. Department of Justice, Washington, DC, for Respondent.

                                DECISION ON JOINT STIPULATION1

       On June 8, 2020, Elizabeth Brown filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq.2 (the
“Vaccine Act”). On October 23, 2018, Petitioner received an influenza (“flu”) vaccine,
which vaccine is listed on the Vaccine Injury Table (the “Table”), 42 C.F.R. § 100.3(a).
Petitioner alleges that she suffered from a right shoulder injury related to vaccine
administration (“SIRVA”) as a result of receiving the flu vaccine, and that she suffered the
residual effects of this injury for more than six months.

      Respondent denies that Petitioner sustained a SIRVA Table injury within the Table
time period and further denies that the flu vaccine caused Petitioner to suffer a right
shoulder injury or any other injury or her current condition.


1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on July 21, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        x   A lump sum of $32,395.00 in the form of a check payable to Petitioner.

        x   A lump sum payment of $1,425.65, representing compensation for
            satisfaction of the Commonwealth of Virginia Medicaid lien, payable
            jointly to Petitioner and:

                               Department of Medical Assistance Services
                                Account Receivable Unit, TPLC, 8th Floor
                                          600 E. Broad Street
                                         Richmond, VA 23219

            Petitioner agrees to endorse this payment to the Commonwealth of
            Virginia. This lump sum represents full satisfaction of any right of
            subrogation, assignment, claim, lien, or cause of action that the
            Commonwealth of Virginia had made to or on behalf of Elizabeth Brown
            from the date of eligibility for benefits through the date of judgment in
            this case as a result of her alleged vaccine-related injury suffered on or
            about October 23, 2018, under Title XIX of the Social Security Act.

These amounts represent compensation for all items of damages that would be available
under Section 15(a). Stipulation at ¶ 8.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

*****************************
ELIZABETH BROWN,            *
                            *
              Petitioner,   *
                                                      *
V.                                                    *      No. 20·687V (ECF)
                                                      *      CHIEF SPECIAL MASTER
                                                      *      BRIAN H. CORCORAN
SECRETARY OF HEALTH                                   *
AND HUMAN SERVICES,                                   *
                                                      *
                       Respondent.                    *
*****************************
                                         STIPULATION

       The parties hereby stipulate to the following matters:

        I. Elizabeth Brown, petitioner, tiled a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of an influenza ("flu") vaccine, which is a vaccine contained in the Vaccine Injury Table (the

"Table"}, 42 C.F.R. § 100.3 (a).

       2. Petitioner received the flu vaccine on October 23, 2018.

       3. The vaccination was administered within the United States.

       4. Petitioner alleges that she suffered from a right shoulder injury related to vaccination

administration ("SIRVA") as a result of receiving the flu vaccine, and suffered the residual

effects of this alleged injury for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.

       6. Respondent denies that petitioner sustained a SIRVA injury within the Table time
period, and further denies that the flu vaccine caused petitioner to suffer a right shoulder injury

or any other injury or her current condition.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the tenns of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2 l (a)( 1), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        a. A lump sum of $32,395.00 in the form of a check payable to petitioner; and

        b. A lump sum payment of $1,425.65, representing compensation for satisfaction of the

Commonwealth of Virginia Medicaid lien, payable jointly to petitioner, and

                            Department of Medical Assistance Services
                            Account Receivable Unit, TPLC, 8 th Floor
                                      600 E. Broad Street
                                     Richmond, VA 23219

Petitioner agrees to endorse this payment to the Commonwealth of Virginia. This lump sum

represents full satisfaction of any right of subrogation, assignment, claim, lien, or cause of action

the Commonwealth of Virginia had made to or on behalf of Elizabeth Brown from the date of

her eligibility for benefits through the date of judgment in this case as a result of her alleged

vaccine-related injury suffered on or about October 23, 2018, under Title XIX of the Social

Security Act.

       The above lump sum amounts represent compensation for all damages that would be

available under 42 U.S.C. § 300aa-15(a).




                                                  2
        9. As soon as practicable after the entry ofjudgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21 (a)( I), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        l 0. Petitioner and her attorney represent that they have identified to respondent all

 known sources of payment for items or services for which the Program is not primarily liable

 under 42 U.S.C. § 300aa-l 5(g), including State compensation programs, insurance policies,

 Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

 U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

        11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-

15(i), subject to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-l 5(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa- l S(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages. loss of services, expenses and all demands



                                                   3
of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-l O et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on October 23, 2018, as

alleged by petitioner in a petition for vaccine compensation filed on or about June 8, 2020, in the

United States Court of Federal Claims as petition No. 20-687V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.




                                                  4
            17. This Stipulation shall not be construed as an admission by the United States or the

    Secretary of Health and Human Services that the flu vaccine caused petitioner to have a right

    shoulder injury, or any other injury or her current condition.

           18. All rights and obligations of petitioner hereunder shall apply equally to petitioner' s

    heirs, executors, administrators, successors, and/or assigns.

                                         END OF STIPULATION

 I
 I
 I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I


                                                     5
Respectfully submitted,

PETITIONER:



~~
ATTORNEY OF RECORD FOR                                   AUTHORIZED REPRESENTATIVE
PETfflONER;                                              OF THE ATTORNEY GENERAL:


                                                         .....J-ie ~\J-P-GJJUlJ----_
                                                         HEATHER L. PEARLMAN
Counsel for Petitioner                                   Deputy Director
Muller Brazil, LLP                                       Torts Branch. Civil Division
71 sTwining Roed. Swtc 208                               U.S. Department of Justice
Dresher. PA 19025                                        P.O. Box 146
leigh@myvacc:inelerwyer.com                              Benjamin Franklin Station
                                                         Wmington, DC 20044.0146


AUTHORIZED REPRESENTATIVE                                ATTORNEY OF RECORD FOR
OF THE SECRETARY OF HEALTH                               RES NDENT:
AND HUMAN SERVICES:
George R. Grimes.    lllgftlllf llp,ed ll,"-9eA.
                     Grlifta •S14
S14                  Dllr.XIUJl7.IJ l.07:22-o6'G)'

CDR GEORGE REED GRIMES, MD, MPH
Director. Division of Injury                             Trial Attorney
 Compensation Programs                                   Torts Branch. Civil Division
Health Systems BUn!SU                                    U.S. Department of Justice
Health Resources and Services                            P.O. Box 146
 Adminisuatlon                                           BenJamln Franklin Station
                or
U.S. Department Health and                               Washington. DC 20044-0146
 Human Services                                          202-616-4356
5600 Fishers Lane. 08N 1468                              Email: DbairyaJani@usdoj.gov
Rockville, MD 20857


Dated:




                                                     6